DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
In this case the claims recite “temperature adjusting means” in claim 1, 8, 10 and 11. This limitation has been taken to mean an air conditioning apparatus, a window actuator, a seat warming apparatus or other vehicle apparatuses that adjust the temperature of the vehicle cabin or the temperature of the passenger, per page 12 line 12-17.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cabin temperature adjusting unit” in claim 1, 2, 3, 5-9. Additionally “automatic driving determination unit” and “cabin temperature acquiring unit” in claim 1, “passenger detecting unit” in claim 5, “environment information acquiring unit” in claims 8 and 9, “remaining energy detecting unit” in claim 10 and 11, and “destination change unit” in claim 11 all raise similar issues.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 In the case of the “cabin temperature adjusting unit” which has been interpreted as a computer hardware element with a CPU and memory and an interface for receiving and transmitting data per page 9, line 12-16 of the originally filed specification. The additional units recited above all appear to be functional elements of the temperature adjusting unit per page 9, line 17 through page 10 line 2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US Patent Application Publication US 2019/0009641 A1) in view of Ricci (US Patent Application Publication US 2013/0144470 A1).
Regarding claim 1, Jackson discloses (figure 1-3) a temperature adjusting apparatus provided in a vehicle capable of performing automatic driving, the apparatus comprising: an automatic driving determination unit that determines whether or not an automatic driving control is operating in the vehicle ( vehicle operating status is determined at 202,  by the climate control 
a cabin temperature acquiring unit that acquires a cabin temperature in a vehicle cabin of the vehicle (interior cabin temperature is obtained at vehicle interior temperature sensor 141, and communicated to the climate control module 122 by the sensor array 127); 
an environment information acquiring unit that acquires environment information around the vehicle (sensor array 127  and it associated sensors) and that estimates a temperature trend in the vehicle based on the environment information (temperature offset values are determined in step 208 and per paragraphs 0033-0041, where the offset values account for temperate trends in the vehicle cabin as “At cool ambient temperatures, a high solar load allows an increased offset because the solar load will slow passenger cabin 102 cooling and increase passenger cabin warm-up. On the other hand, at cool ambient temperatures, a low solar load will allow a reduced offset because the passenger cabin 102 will cool at a faster rate and warm up at a slower rate.” per paragraph 0040, and the offset vales indicate illustrate likely trends according to the environmental factors considered per paragraph 0041), the environment information including, a temperature (from exterior ambient temperature sensors 132), a humidity (from humidity sensors 143), an amount of solar radiation (from solar load sensors 134); and 
a cabin temperature adjusting unit that adjusts the cabin temperature (the evaporator 112 and the HVAC system 108 which are controlled by the climate control module 122 operates to bring the cabin to a preset comfort level of temperature/humidity per paragraph 0031, where the climate control module 122 consists of processors, memories an storage comprising logic configure for controlling the HVAC system and in communication with other vehicle controllers per paragraph 0023), the cabin temperature adjusting unit (climate control module 122) being configured to: when the automatic driving determination unit determines that the automatic 
control a plurality of types of temperature adjusting means  (the HVAC unit 108 or the windows per paragraph 0020) based on the environment information to execute the temperature adjusting control (the windows are controlled based on environmental information including temperature , humidity and pollutants per paragraph 0020, and the HVAC system is controlled based in inputs from the sensor array 127,  per paragraph 0024 and 0031);
perform the temperature adjusting control in accordance with a preset value based on a degree of discomfort or a user setting value (the cabin is maintained at a first operating setting providing a predetermined/preset level of comfort of temperature per paragraph 0031, which can be adjusted by the input from the various sensors of the sensor array per paragraph 0033-0041); and 
execute the temperature adjusting control based on the estimated temperature trend in the vehicle (the offset value which represent likely trends according to environmental factors per paragraph 0041, that accounts for temperate trends in the vehicle cabin as noted above, is applied in step 208 adjusts the predetermined comfort level C to a predetermined standby temperature level C’ provided by the climate control system per paragraph 0032).
However Jackson does not explicitly disclose acquiring environment information on an amount of air flow, an amount of rainfall, a season and at least one predicted values of the above environment information. 

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the climate control system of Jackson to include environmental information on an amount of air flow, an amount of rainfall, the season and predicted values as recognized by Ricci. Doing so would have improve climate control of the vehicle interior in response to various conditions that can affect the interior environment the vehicle to determine recommended climate control parameters based on the information from the sensors as recognized by Ricci (per paragraph 0099).
	Regarding claim 2, Jackson as modified discloses the claim limitations of claim 1 above and Jackson further discloses the cabin temperature adjusting unit is configured to control an air conditioning apparatus provided in the vehicle, thereby executing the temperature adjusting control (the climate control module 122 operates to bring the cabin to a preset comfort level of temperature/humidity by controlling the HVAC system 108 per paragraph 0031).
	Regarding claim 3, Jackson as modified discloses the claim limitations of claim 2 above and Jackson further discloses the cabin temperature adjusting unit (122) is configured to 
	Regarding claim 4, Jackson as modified discloses the claim limitations of claim 1 above and Jackson further discloses the predetermined range is determined by a preset value based on the degree of discomfort or the user setting value (the cabin is maintained at a first operating setting providing a predetermined/preset level of comfort of temperature per paragraph 0031).

Regarding claim 5, Jackson as modified discloses the claim limitations of claim 1 above and Jackson further discloses the temperature adjusting apparatus  further includes a passenger detecting unit that detects whether at least one passenger is present in the vehicle (occupancy sensor 136 and occupancy is communicated to the climate control module 122 by the sensor array 127); and the cabin temperature adjusting unit (climate control module 122) is configured to execute the temperature adjusting control when the passenger detecting unit detects that a passenger is present in the vehicle (when it is determined if the vehicle is occupied in step 202a per paragraph 0028, before directing the specific comfort level in steps 204 or 206  or in standby mode per paragraph 0031).
	Regarding claim 6, Jackson as modified discloses the claim limitations of claim 1 above and Jackson further discloses the cabin temperature adjusting unit (climate control module 122) is configured to execute the temperature adjusting control by acquiring air outside the vehicle (the comfort level C is offset according to the exterior ambient temperature per paragraph 0036-0037).
	Regarding claim 7, Jackson as modified discloses the claim limitations of claim 1 above and Jackson further discloses the cabin temperature adjusting unit is configured to execute the .
	
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US Patent Application Publication US 2019/0009641 A1) in view of  Ricci (US Patent Application Publication US 2013/0144470 A1) and Levinson et al. (US Patent Application Publication US 2017/0132334 A1).
Regarding claim 10, Jackson as modified discloses the claim limitations of claim 1 above However Jackson does not explicitly disclose the temperature adjusting apparatus further includes a remaining energy detecting unit that detects remaining energy for driving the temperature adjusting means; and the cabin temperature adjusting unit is configured to restrict an output of the temperature adjusting means when the remaining energy detected by the remaining energy detecting unit is less than or equal to a threshold.
Levinson teaches,  an autonomous vehicle (730) with a remaining energy detecting  unit  that detects remaining energy (low chare states of the battery is detected per paragraph 0077) for driving the temperature adjusting means (an air conditioning of the  of the vehicle per paragraph 0077); and the cabin temperature adjusting unit is configured to restrict an output of the temperature adjusting means when the remaining energy detected by the remaining energy detecting unit is less than or equal to a threshold ( the air conditioning unit is not operated when the battery level is low per paragraph 0077).
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the temperature adjusting unit of Jackson to include a battery charge monitor as disclosed by Levinson, doing so would provide a device that could shut down the air conditioning unit in a vehicle when the vehicle’s battery was too low as recognized by Levinson (per paragraph 0077).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US Patent Application Publication US 2019/0009641 A1) in view of Ricci (US Patent Application Publication US 2013/0144470 A1) and Taguchi et al. (US Patent Application Publication US 2019/0126766 A1).
Regarding claim 11, Jackson as modified discloses the claim limitations of claim 1 above and Jackson further discloses a destination change unit used to change a destination of the vehicle (navigational control system 104).
However Jackson does not disclose a remaining energy detecting unit that detects remaining energy for driving the temperature adjusting means, and a destination change unit used to change a destination of the vehicle where the destination change unit is configured to change the destination of the vehicle to be a location where energy can be supplied to the vehicle, when the remaining energy detected by the remaining energy detecting unit is less than or equal to a threshold.
Taguchi teaches (figure 1 and 12), an autonomous vehicle with a remaining energy detecting unit that detects remaining energy (the reaming charge in the battery is detected in step S41 and paragraph 0086), and a destination change unit used to change a destination of the vehicle where  the destination change unit is configured to change the destination of the vehicle to be a location where energy can be supplied to the vehicle, when the remaining energy detected by the remaining energy detecting unit is less than or equal to a threshold (when the charge is not sufficient to reach the destination in S42 the destination is changed to a charging station 50 in step S43 and S45).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the control system of Jackson to include a remaining energy detecting unit at would redirect the vehicle to a location where energy can be supplied to the vehicle when the battery level is low as taught by Taguchi. Doing so would provide a control .
Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the temperature trend in vehicle cabin is precisely estimated) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case the claim limitations simply state that the environment information acquiring unit “estimates a temperature trend in the vehicle cabin based on environmental information” and a temperature adjusting control is executed based on the estimated temperature trend. These are broad limitations that can encompass any type of estimated temperature trend such as a trend of the temperature rising or falling in the cabin and are not further limited by any nebulous description of “precisely estimated”  that is only vaguely described in the specification and not the body of the claims and does not further specify how the estimation is conducted.  Specifically regarding Jackson the examiner notes that Jackson discloses applying an offset value in step 208 that is based on external environment factors such as outdoor ambient temperature, solar load and/or humidity as seen in tables 1-4 of Jackson, where the offset values account for temperate trends in the vehicle cabin as “At cool ambient temperatures, a high solar load allows an increased offset because the solar load will slow passenger cabin 102 cooling and increase passenger cabin warm-up. On the other hand, at cool ambient temperatures, a low solar load will allow a reduced offset because the passenger cabin 102 will cool at a faster rate and warm up at a slower rate.” per paragraph 0040, and the offset vales indicate illustrate likely trends according to the environmental factors considered per paragraph 0041. Specifically in the examples of Jackson the cooling or heating trends are estimated based .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ueda (US 5,145,112) discloses and Frank et al.(US 2016/0018832 A1) both discloses adjusting air conditioning based on temperature trends.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        /ERIC S RUPPERT/Primary Examiner, Art Unit 3763